July 26, 2016 DREYFUS MUNICIPAL FUNDS, INC. -Dreyfus High Yield Municipal Bond Fund DREYFUS NEW YORK TAX EXEMPT BOND FUND, INC. Supplement to Statement of Additional Information dated September 1, 2015, as revised or amended September 4, 2015, October 1, 2015, October 6, 2015, November 6, 2015, December 31, 2015, February 1, 2016, March 1, 2016, March 31, 2016, April 1, 2016, and April 29, 2016 The following information supplements the portfolio manager information contained in the section of the Statement of Additional Information entitled “Certain Portfolio Manager Information”: The following table lists the number and types of accounts (including the funds) advised by each fund's primary portfolio manager(s) and assets under management in those accounts as of the end of the last fiscal year of the funds they manage. If a portfolio manager is a primary portfolio manager for multiple funds with different fiscal year ends, information is provided as of the most recent last fiscal year end of the relevant funds, unless otherwise indicated. Primary Portfolio Manager Registered Investment Companies Total Assets Managed Other Pooled Investment Vehicles Total Assets Managed Other Accounts Total Assets Managed Jeffrey Burger1 10 $4,685,328,962 1 $305,807,416 317 $940,649,672 Daniel Rabasco1 12 $6,998,713,915 5 $1,483,504,554 12 $1,849,693,631 1Because Messrs. Burger and Rabasco became primary portfolio managers of Dreyfus New York Tax Exempt Bond Fund, Inc. and Dreyfus High Yield Municipal Bond Fund, respectively, as of July 25, 2016, their information is as of June 30, 2016. The following table provides information on accounts managed (included within the table above) by each primary portfolio manager that are subject to performance-based advisory fees. If a portfolio manager is a primary portfolio manager for multiple funds with different fiscal year ends, information is provided as of the most recent last fiscal year end of the relevant funds, unless otherwise indicated. Primary Portfolio Manager Type of Account Number of Accounts Subject to Performance Fees Total Assets of Accounts Jeffrey Burger1 Other Pooled Investment Vehicles N/A N/A Other Accounts N/A N/A Daniel Rabasco1 Other Pooled Investment Vehicles N/A N/A Other Accounts N/A N/A 1Because Messrs.
